Citation Nr: 0638193	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-42 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for tricompartmental arthritis of the right knee. 

2.  Entitlement to an initial rating in excess of 20 percent 
for tricompartmental arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to April 
1985.

These claims come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision, which granted 
service connection and assigned an initial 10 percent rating 
each for right and left knee tricompartmental arthritis, 
effective October 18, 2002.  The veteran filed a notice of 
disagreement (NOD) with the assigned ratings in September 
2003, the RO issued a statement of the case (SOC) in November 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later in 
November 2004.  In February 2006, the RO assigned a higher 
initial rating of 20 percent for each disability, also 
effective October 18, 2002.

As the appeal emanates from the initial rating assigned 
following the grant of service connection for each 
disability, the Board has characterized each claim in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing claims for higher initial ratings from 
claims for increase for already service-connected 
disability).  Further, although the RO has assigned a higher 
initial rating for each disability, inasmuch as a higher 
rating for each disability is available, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claims for higher initial ratings remain 
viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

In August 2006, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the San 
Antonio satellite office of the RO; a transcript of the 
hearing is of record.

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The claims file contains a copy of a September 2004 letter to 
the veteran from the Social Security Administration (SSA) 
stating that he is entitled to monthly disability benefits 
beginning in November 2004 and explaining the amount and 
frequency of the payments to be made.  In a July 2005 letter 
to a U.S. Senator, the veteran indicated that he was 
receiving SSA disability benefits, and he stated at the 
hearing that he was receiving SSA disability based on his 
knee disabilities only (Hearing transcript, pp. 7-8).  
Neither the SSA disability determination decision nor the 
records upon which this decision was based are in the claims 
file.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 413, 416 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Hence, when the VA 
is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak, 2 Vet. App. at 372; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  This is particularly 
true here, where consideration of "staged ratings" 
(assignment of different ratings for distinct portions of the 
appeal period, based on the facts found) is required, and the 
SSA's determination of disability occurred during the appeal 
period.  See Fenderson, 12 Vet. App. at 126.  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c)(2) with respect 
to requesting records from Federal facilities.

Prior to readjudication of the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to his claim on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession, and ensure that its notice to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 488 (2006) (as regards providing notice 
relating to disability ratings and effective dates), as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to including obtain further medical opinion to 
resolve the claim, as indicated below), prior to adjudicating 
the claims on appeal.  The RO's adjudication of the claim 
should include specific consideration of whether "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination. In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c)(2) with respect to 
requesting records from Federal 
facilities. All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that is not 
currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above), as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim should include specific 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


